UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-6083



MERMANN KELLAM,

                                              Plaintiff - Appellant,

          versus


RONALD ANGELONE, Director; HOWARD YOUNG,
Representative; K. V. BONNER, Unit Manager,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Claude M. Hilton, Chief District
Judge. (CA-00-529-AM)


Submitted:   September 13, 2001           Decided:   November 5, 2001


Before WILKINS, NIEMEYER, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mermann Kellam, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Mermann Kellam appeals the district court’s order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 2000) complaint.   We

have reviewed the record and the district court’s opinion and find

no reversible error.   Accordingly, we affirm on the reasoning of

the district court. Kellam v. Angelone, No. CA-00-529-AM (E.D. Va.

Nov. 29, 2000).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                 2